DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on December 15, 2020 has been considered by the Examiner and made of record in the application file.
Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. Patent Application Publication # 2019/0306923 A1) in view of Parron et al. (U.S. Patent Application Publication # 20190394786 A1).
Regarding claim 1, Xiong et al. teach a method for performing sidelink transmission, by a first device, the method comprising: 
receiving information (read index of a particular slot format) on a first resource pool (read as sidelink resource pool) being configured based on a first slot format (read as “a limited set of different slot formats supported by the specification, and an index of particular slot format may be signaled to the UE. ”(Paragraph [0273]) Also, “ slot format is configured to a UE semi-statically e.g. as part of sidelink resource pool configuration.”(Paragraph [0273]));
receiving information (read index of a particular slot format) on a second resource pool (read as sidelink resource pool) being configured based on a second slot format (read as “a limited set of different slot formats supported by the specification, and an index of particular slot format may be signaled to the UE. ”(Paragraph [0273]) Also, “ slot format is ”(Paragraph [0273]))
However, Xiong et al. fail to explicitly teach reserving a first resource for the sidelink transmission based on information on the first resource pool
after receiving the first resource, receiving information on a second resource pool being configured based on a second slot format ; and
performing the sidelink transmission based on the information on the second resource pool.
Parron et al. teach a method for reserving a first resource (read as sidelink resource(s)) for the sidelink transmission based on information on the first resource pool (read as “the eNB 1004 may transmit network signaling for one or more of the following: to request that one or more UEs 102 and/or devices mute transmissions; reserve sidelink resources; and/or other.”(Fig(s).10 and 13; Paragraph [0158]));
after receiving the first resource, receiving information on a second resource pool (read as sidelink resource pool) (read as “the indication of muted/reserved resources may reuse sidelink resource pool configuration principle or sidelink grant used in case of ”(Fig(s).10 and 13; Paragraph [0131])); and
performing the sidelink transmission based on the information on the second resource pool.(Fig.8 @ 845; Fig.10; Fig.13)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reserving a sidelink resource as taught by Parron et al. with the systems as taught by Xiong et al. for the purpose of enhancing V2X transmission resources by terminals in a V2X network.
Regarding claim 15, Xiong et al. teach a first device (Fig.51 @ 5100) performing sidelink transmission, comprising: 
one or more memories (Fig.51 @ 5122);
one or more transceivers (Fig.51 @ 5120); and 
one or more processors (Fig.51 @ 5102) being operatively connected to the one or more memories (Fig.51 @ 5122) and the one or more transceivers (Fig.51 @ 5120), 
wherein the one or more processors (Fig.51 @ 5102) is configured to: 
control the transceiver (Fig.51 @ 5120) to receive information (read index of a particular slot format) on a first resource pool (read as sidelink resource pool) being configured based on a first slot format (read as “a limited set of different slot formats supported by the specification, and an index of particular slot format may be signaled to the UE. ”(Paragraph [0273]) Also, “ slot format is configured to a UE semi-”(Paragraph [0273])),
receive information (read index of a particular slot format) on a second resource pool (read as sidelink resource pool) being configured based on a second slot format (read as “a limited set of different slot formats supported by the specification, and an index of particular slot format may be signaled to the UE. ”(Paragraph [0273]) Also, “ slot format is configured to a UE semi-statically e.g. as part of sidelink resource pool configuration.”(Paragraph [0273])),
However, Xiong et al. fail to explicitly teach 47Docket No. 2101-72273reserve a first resource for the sidelink transmission based on information on the first resource pool, 
after receiving the first resource, receive information on a second resource pool being configured based on a second slot format, and 
perform the sidelink transmission based on the information on the second resource pool.
Parron et al. teach a method to reserve a first resource for the sidelink transmission based on information on the first resource pool (read as “the eNB 1004 may transmit network signaling for one or more of the following: to request that one or more UEs 102 and/or devices mute transmissions; reserve sidelink resources; and/or other.”(Fig(s).10 and 13; Paragraph [0158])), 
after receiving the first resource, receive information on a second resource pool (read as sidelink resource pool) (read as “the indication of ”(Fig(s).10 and 13; Paragraph [0131])), and 
perform the sidelink transmission based on the information on the second resource pool. (Fig.8 @ 845; Fig.10; Fig.13)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reserving a sidelink resource as taught by Parron et al. with the systems as taught by Xiong et al. for the purpose of enhancing V2X transmission resources by terminals in a V2X network.
Regarding claim 2, and as applied to claim 1 above, Xiong et al., as modified by Parron et al., teach a method wherein the first slot format and the second slot format are different.  (read index of a particular slot format (Paragraph [0273]))
Regarding claim 3, and as applied to claim 1 above, Xiong et al., as modified by Parron et al., teach a method wherein the first resource pool and the second resource pool are configured based on a symbol related to sidelink. (read as “the sidelink resource pool structure may be one or combination of Type-A (large scale) sidelink reference resources with coarse granularity in time and frequency where the granularity may be a slot or multiple slots in time domain and a PRB or multiple PRBs in frequency domain; and Type-B (small scale) sidelink reference resources with fine granularity in time and frequency wherein the ”(Paragraph [0455]))
Regarding claim 4, and as applied to claim 3 above, Xiong et al., as modified by Parron et al., teach a method further comprising: 
receiving, from a base station (Fig.51; Paragraph [0646]), information indicating that a flexible symbol is a resource for the sidelink transmission. (read as slot format with 1 flexible symbol (Fig.1A, 1B, 1J, 32, 51; Paragraph [0267]))
Regarding claim 5, and as applied to claim 1 above, Xiong et al., as modified by Parron et al., teach a method wherein the first resource pool and the second resource pool are configured based on a symbol related to sidelink and a flexible symbol. (read as “the sidelink resource pool structure may be one or combination of Type-A (large scale) sidelink reference resources with coarse granularity in time and frequency where the granularity may be a slot or multiple slots in time domain and a PRB or multiple PRBs in frequency domain; and Type-B (small scale) sidelink reference resources with fine granularity in time and frequency wherein the granularity may be a group of symbols or a slot in time domain and a PRB or multiple PRBs in frequency domain.”(Paragraph [0455]))
Regarding claim 6, and as applied to claim 1 above, Xiong et al. teach  “systems and methods for sidelink transmission and reception with ”(Paragraph [0014])
However, Xiong et al. fail to explicitly teach a method further comprising: 
if the first device (100) determines to cancel the first resource based on information on the second resource pool, 
reserving a second resource for the sidelink transmission based on information on the second resource pool.  
Parron et al. teach a method further comprising: 
if the first device (100) determines to cancel (read as dropping transmission) the first resource based on information on the second resource pool (read as “resource pool configuration signaling is reused for indication of muted/reserved resources, the UE 102 may use pre-configured resource pools for sidelink transmission, may drop transmission and/or may exclude from resource selection overlapped sidelink resources.”(Paragraph [0131])), 
reserving a second resource for the sidelink transmission based on information on the second resource pool. (read as “the indication of muted/reserved resources may reuse sidelink resource pool configuration principle or sidelink grant used in case of eNB/gNB controlled resource allocation mode.”(Fig(s).10 and 13; Paragraph [0131]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reserving a 
Regarding claim 7, and as applied to claim 6 above, Xiong et al. teach  “ systems and methods for sidelink transmission and reception with reconfigurable bandwidth and center frequency for enhanced vehicle-to-everything (EV2X) communication.”(Paragraph [0014])
However, Xiong et al. fail to explicitly teach wherein the sidelink transmission is performed on the second resource. 
Parron et al. teach a method wherein the sidelink transmission is performed on the second resource. (read as selected resources for V2V sidelink transmission (Fig.8 @ 845))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reserving a sidelink resource as taught by Parron et al. with the systems as taught by Xiong et al. for the purpose of enhancing V2X transmission resources by terminals in a V2X network.
Regarding claim 8, and as applied to claim 1 above, Xiong et al., as modified by Parron et al., teach a method further comprising: 
if part of the first resource cannot be used for the sidelink transmission, due to a change from the first slot format to the second slot format (read as sidelink slot formats with conflicting transmission directions, ”(Paragraph [0274])), 
reserving a third resource for the sidelink transmission.(read as “configure different slot formats for transmission and reception at sidelink in V2V communication.”(Paragraph [0274]))
Regarding claim 9, and as applied to claim 8 above, Xiong et al., as modified by Parron et al., teach a method wherein the third resource is a resource for the sidelink transmission being adjacent to the first resource on a frequency domain. (read as “techniques for multiplexing of sidelink transmissions with different durations are described: introduction of configurable reference time-scale for sidelink communication; configuration of gap/AGC occasions or channel access time occasions; and flexible transmission format (or slot format).”(Paragraph [0251])) 
Regarding claim 10, and as applied to claim 8 above, Xiong et al., as modified by Parron et al., teach a method a method wherein the third resource is a resource for the sidelink transmission being positioned before or after the first resource on a time domain.  (read as “Mechanisms of the configuration of shortest/reference transmission duration and/or reference physical structure/format in a V2X communication system and alignment of boundaries for channel access.”(Paragraph [0244]))
Regarding claim 11, and as applied to claim 8 above, Xiong et al., as modified by Parron et al., teach a method wherein the sidelink transmission is performed on the first resource and the third resource.  (read as “techniques for multiplexing of ”(Paragraph [0251]))
Regarding claim 12, and as applied to claim 1 above, Xiong et al. teach  “systems and methods for sidelink transmission and reception with reconfigurable bandwidth and center frequency for enhanced vehicle-to-everything (EV2X) communication.”(Paragraph [0014]) Further, Xiong et al. teach a method further comprising: 
if the first slot format is changed to the second slot format (read as “configure different slot formats for transmission and reception at sidelink in V2V communication.”(Paragraph [0274])),
However, Xiong et al. fail to explicitly teach transmitting information on the second slot format or information on the second resource pool to a second device, 
wherein the second device is located outside of a base station coverage.
Parron et al. teach transmitting information on the second slot format or information on the second resource pool to a second device (read as “the indication of muted/reserved resources may reuse sidelink resource pool configuration principle ”(Fig(s).10 and 13; Paragraph [0131])), 
wherein the second device is located outside of a base station coverage. (Fig.13)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reserving a sidelink resource as taught by Parron et al. with the systems as taught by Xiong et al. for the purpose of enhancing V2X transmission resources by terminals in a V2X network.
Regarding claim 13, and as applied to claim 1 above, Xiong et al., as modified by Parron et al., teach a method wherein information on a slot format of a neighboring base station is transmitted to a base station.  (read as Xn (Fig(s).1B, 51))
Regarding claim 14, and as applied to claim 13 above, Xiong et al., as modified by Parron et al., teach a method further comprising: 
receiving, from the base station, information on a slot format of the base station and information on a slot format of the neighboring base station. (Fig.1B and 51; Paragraph(s) [0263] and [0646])
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wang et al. (U.S. Patent Application Publication # 20210352623 A1) teach “a user equipment (UE), a base station (gNB) and wireless communication methods related to resource configuration for sidelink communication, sidelink discovery or any other sidelink operation in NR (New Radio access technology).”(Paragraph [0001])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 24, 2022